                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES -- GENERAL

Case No.         CV 21-3113-JFW(JCx)                                              Date: May 25, 2021

Title:           Klauber Brothers, Inc. -v- Nordstrom, Inc., et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                  None Present
                 Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                        ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                     None

PROCEEDINGS (IN CHAMBERS):                   ORDER OF DISMISSAL

        In the Notice of Settlement filed on May 24, 2021, Docket No. 11, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before July 8, 2021. The Court will retain jurisdiction for
the sole purpose of enforcing the settlement until July 8, 2021 Thereafter, absent further order of
the Court, the dismissal of this action will be with prejudice. All dates in this action, including the
trial date are vacated.

         IT IS SO ORDERED.




                                                                                  Initials of Deputy Clerk sr

(Rev. 1/14/15)
